COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MARGIE ORTEGA,


                            Appellant,

v.

ART GONZALEZ AND JAMES
RASCOE,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00187-CV

Appeal from the

394th District Court

of Hudspeth County, Texas

(TC#3905-394)


MEMORANDUM OPINION

	 This appeal is before the Court on its own motion for determination as to whether the appeal
should be dismissed for want of prosecution.  On May 21, 2008, Appellant filed her notice of appeal. 
However, Appellant failed to tender the required filing fee.  Notice of this failure was provided to
Appellant by correspondence of the same date.  Appellant was informed that the fee had to be paid
within twenty days.  Appellant was warned that failure to do so could result in dismissal of the
appeal.  Despite the passage of this deadline, Appellant has failed to tender the filing fee.  In
addition, Appellant failed to request a reporter's record and failed to file the clerk's record.  By
correspondence dated May 28, 2008, the Clerk of the Court gave notice of such failures and of the
Court's intent to dismiss the appeal if Appellant did not provide grounds for its continuance by June 
10, 2008.  Appellant made no response.  Therefore, pursuant to Texas Rules of Appellate Procedure
5, 37.3, and 42.3, this appeal is dismissed with prejudice.

						KENNETH R. CARR, Justice
September 25, 2008

Before Chew, C.J., McClure, and Carr, JJ.